In his motion for rehearing appellant argues at length that the evidence fails to show that the offense was committed in Limestone County, the county in which the offense *Page 4 
was laid by the indictment. We are commanded by the terms of Article 938, C.C.P., to presume that the venue was as charged, in the absence of a showing that this was made an issue in the trial court. There is nothing in the record that reflects any such contention advanced on the trial, nor is there any bill of exceptions from which we may learn such fact. We have no choice but to follow the mandates of the written law.
Appellant also complains at length and cites authorities to support various attacks made by him upon the charge of the court. We find in the charge no fundamental error. The court gave a charge in writing in which he submitted the law of aggravated assault and of simple assault in accordance with charges usually given when such are the issues. No exceptions were reserved to the charge. It is the imperative requirement of our statute, Article 735, C.C.P., that in order to secure a review of the charge of the court the accused must present his objections thereto in writing distinctly specifying the grounds thereof. This not having been done, we regret we cannot consider appellant's complaint of the form of the charge on principals and the failure of the court to give to the jury the converse of the law of principals, as now here contended for by appellant's attorney.
Finding no error in the record, the motion is overruled.
Overruled.